Citation Nr: 0911912	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-40 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to a service-connected 
splenectomy.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the cervical and lumbar spine.  

3.  Entitlement to special monthly compensation based on aid 
and attendance or housebound criteria.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
INTRODUCTION

The Veteran served on active duty from April 1954 to December 
1957, from February 1959 to January 1963, and from August 
1964 to September 1966.  

This matter comes before the Board of Veterans Appeals  
(Board) on appeal from a rating decision entered in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's claim for service 
connection for coronary artery disease, his claim to reopen 
for service connection for osteoarthritis of the cervical and 
lumbar spine, and his claim for special monthly compensation 
on the basis of aid and attendance or housebound criteria.  

In his substantive appeal, received by VA in December 2007, 
the Veteran requested a hearing before the Board, sitting at 
the RO.  Such request was withdrawn by the Veteran in 
September 2008.  No other request for a hearing remains 
pending at this time.  

The issues of whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for osteoarthritis of the cervical and lumbar 
spine and entitlement to special monthly compensation based 
on aid and attendance or housebound criteria are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The medical evidence of records shows no coronary artery 
disease in service or thereafter.  




CONCLUSION OF LAW

Service connection for claimed coronary artery disease on 
direct incurrence, presumptive and secondary bases is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in February 2006, and such was 
followed by written notice from the RO in March 2006 as to 
the holding in Dingess-Hartman.  He was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, the letter 
informed the Veteran of how to establish a disability rating 
and an effective date, as outlined in Dingess-Hartman.  As 
explained in more detail below, since there is no medical 
evidence of a current diagnosis of coronary artery disease, 
service connection is not warranted on direct incurrence, 
presumptive and secondary bases. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, complete VCAA notice 
preceded entry by the RO of its initial rating action in June 
2005, in accord with the dictates of Pelegrini.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

The Board also finds that all necessary assistance has been 
provided to the Veteran. 
The evidence of record includes VA and private medical 
records.  There is no indication that there is any other 
relevant evidence that has not been obtained.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, there is no showing by competent evidence of a 
diagnosis of coronary artery disease during or after service.  
The private and medical evidence that is of record fails to 
reveal any findings that were attributed to heart disease and 
more than 40 years have elapsed since the Veteran's 
separation from service.   Under these circumstances, there 
is no duty to provide a VA examination or to seek out a 
medical opinion.  Id.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in his 
claim for service connection for coronary artery disease.  
Adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




                                                   Law and 
Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and a chronic 
disease, such as arteriosclerosis or a cardiovascular-renal 
disease (including coronary artery disease), becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
8 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted, which essentially codifies Allen by and adds 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Analysis

In this instance, the Veteran alleges that he has coronary 
artery disease and that it originated in service or as a 
result of his service-connected splenectomy.  He further 
argues that he was exposed to ionizing radiation while on 
duty in the Marshall Islands and also to asbestos aboard Navy 
ships.  However, the record does not indicate that the 
Veteran has the requisite medical training or knowledge as to 
render competent his opinions as to medical diagnosis and 
etiology.  Espiritu, supra.  As well, the record fails to 
establish the existence of coronary artery disease in service 
or thereafter.  There, too, is no showing of coronary artery 
disease in service treatment records, nor are pertinent 
complaints, findings, or diagnoses demonstrated within the 
one-year period immediately following any service separation 
or at any time thereafter.  The only evidence in support of 
the claim in question is seen in post-service medical records 
recorded in the mid-1970s, to the effect that the Veteran had 
been prescribed the drug, Hydrodiuril, although no diagnosis 
of any cardiac-related disease was noted then or subsequently 
and there is otherwise no indication in the record that 
hypertension or some other cardiovascular disease, then or 
now.  

Thus, there is no showing by competent evidence of a 
diagnosis of coronary artery disease during or after service.  
The private and medical evidence that is of record fails to 
reveal any findings that were attributed to heart disease and 
more than 40 years have elapsed since the Veteran's 
separation from service.  Service connection cannot be 
granted in the absence of a present disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995) (recognizing that "[a] service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability").  On the basis of the foregoing, it must be 
concluded that a preponderance of the evidence is against the 
veteran's claim for service connection for coronary artery 
disease and, as such, such claim must fail.  See Boyer, 
Mercado-Martinez, Voerth, supra.  As a preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  




ORDER

Service connection for coronary artery disease is denied.  


REMAND

Regarding the veteran's application to reopen his claim for 
service connection for spinal osteoarthritis, it is evident 
that he was not afforded any notice pertaining to the 
reopening of previously denied claims as set forth by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Under 
Kent, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

The Board notes that where VCAA notice is defective, as is 
the case here, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On the basis of the forgoing, remand is required to permit 
the AMC to afford the Veteran the required Kent notice so as 
to ensure that the Veteran is afforded a meaningful 
opportunity to participate in the adjudication of his claim 
to reopen.  

Entitlement of the Veteran to special monthly compensation 
based on aid and attendance or housebound criteria was denied 
by RO action in June 2006.  In his substantive appeal of 
December 2007 as to other matters, the Veteran also expressed 
disagreement with the June 2006 denial of his claim for 
special monthly compensation.   Inasmuch as a statement of 
the case relating thereto was not thereafter prepared and 
furnished to him, remand of this matter is required for 
issuance of the statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999). 

Accordingly, portion of the appeal is REMANDED for the 
following actions:

1.  Furnish to the Veteran a statement of 
the case addressing the issue of his 
entitlement to special monthly 
compensation based on aid and attendance 
and housebound criteria, as denied by RO 
action in June 2006.  The Veteran is 
hereby notified that he can only perfect 
an appeal as to that matter by filing a 
timely VA Form 9, Appeal to the Board of 
Veterans' Appeals, within 60 days of the 
issuance of the statement of the case. 

2.  Furnish to the Veteran notice 
required under the Court's holding in 
Kent as to his claim to reopen for 
service connection for osteoarthritis of 
the cervical and lumbar spine, to include 
the date of the most recent, final 
denial, the reasons for such denial, what 
constitutes new and material evidence, 
and what any such evidence must show.  

3.  Lastly, following completion of any 
further development it deems necessary, 
readjudicate the veteran's application to 
reopen his claim for service connection 
for osteoarthritis of the cervical and 
lumbar spine, based on all the relevant 
evidence and all governing legal 
authority, inclusive of 38 C.F.R. 
§ 3.156(b) (2008).  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


